UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response FORM N-PX ANNUAL REPORT OF PROXY VOTING OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Management Company Act File Number: 811-5850 OneAmerica Funds, Inc. (Exact Names of Registrant as Specified in Charter) One American Square Indianapolis, Indiana 46282 (Address of Principal Executive Offices) The Corporation Trust Incorporated 300 E. Lombard Street Baltimore, MD 21202 (Name and Address of Agent for Service) 317-285-1588 Registrant’s Area Code and Telephone Number: Date of Fiscal Year End: 12/31/2012 Date of Reporting Period: 6/30/2012-6/30/2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (Section 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is not required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507.
